DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed December 20th, 2021, has been fully considered and entered. Accordingly, Claims 1, 3-5, and 7-10 are pending in this application. Claims 1, 3, 5, 7, and 9-10 were amended. Claims 2, and 6 were cancelled. Claims 1, 9, and 10 are independent claims.

	In light of Applicant’s Amendment, the 35 USC 101 Software per se Rejection of Claim 10 has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/699,515 in view of Zhang et al. (US 10,762,438 B1). 

Instant Application
Application No. 16/699,515
1. A search method performed by an electronic apparatus, comprising: generating a user question vector for a user question; comparing the user question vector to candidate question vectors associated with a plurality of question candidates; selecting a plurality of similar question candidates from among the plurality of question candidates, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference, and wherein the similarities are at least one of determined based on a distance between candidate question vectors and the user question vector in a Euclidean space or 


3. The search method of claim 2, wherein the selecting of the similar question candidates based on the similarity to the user question vector includes selecting questions associated with question vectors whose similarities to the 

4. The search method of claim 1, wherein the generating of the answer to the user question based on the similar question candidates includes: selecting a similar question among the similar question candidates based on a similarity analysis result to the user question vector; and determining an answer to the similar question as the answer to the user question.



5. The search method of claim 4, wherein the similar question candidate is selected based on the similarity to the user question vector by a first similarity analysis model, the similar question is selected based on the similarity analysis result to the user question vector by a second similarity analysis model, and the first similarity analysis model and the second similarity analysis model are different analysis models.


4. The search method of claim 3, wherein the second similarity analysis model is learned using first learning data and second learning 





2. The search method of claim 1, wherein questions and question vectors for the questions are stored in association with each other in a database of the server.


7. The search method of claim 1, wherein the selecting of the similar question among the plurality of similar question candidates based on the similarity analysis result to the user question vector includes determining a similarity ranking of candidate questions belonging to the plurality of similar question candidates based on the similarity analysis result to the user question vector; and selecting a predetermined number of the candidate questions as the similar questions according to the similarity ranking.

7. The search method of claim 1, wherein the generating of the answer to the user question based on the similar question candidates includes: determining similarity ranking of candidate questions belonging to the similar question candidates based on a similarity analysis result to the user question vector; selecting a predetermined number of candidate questions as the similarity questions according to the similarity ranking: and generating answers to the similar questions as the answers to the user question.

8. The search method of claim 7, wherein the determining of the answer to the similar 








3. The search method of claim 2, wherein the selecting of the similar question candidates based on the similarity to the user question vector includes selecting questions associated with question vectors whose similarities to the user question vector are higher than a preset reference and which are stored in the database of the server as the similar question candidates.









3. The search method of claim 2, wherein the selecting of the similar question candidates based on the similarity to the user question vector includes selecting questions associated with question vectors whose similarities to the user question vector are higher than a preset reference and which are stored in the database 

4. The search method of claim 1, wherein the generating of the answer to the user question based on the similar question candidates includes: selecting a similar question among the similar question candidates based on a similarity analysis result to the user question vector; and determining an answer to the similar question as the answer to the user question.




The claims of copending Application No. 16/699,515 do not specifically disclose “and wherein the similarities are at least one of determined based on a distance between candidate question vectors and the user question vector in a Euclidean space or determined based on a cosine similarity between candidate question vectors and the user question vector.” However, Zhang teaches:

and wherein the similarities are at least one of determined based on a distance between candidate question vectors and the user question vector in a Euclidean space or determined based on a cosine similarity between candidate question vectors and the user question vector (see Zhang, [Column 8, Lines 1-29], “When the automated response system receives a question from a user, it can check knowledge base 350 for a matching Q&A pair, and if one exists, provide the corresponding answer to the asking user. This can be accomplished by transforming the question using the Q&A generalization engine 348. For example, the question can be converted into a vector, or portions can be extracted corresponding to a template. In implementations where the question is converted into a vector, and question vectors are stored in the knowledge base 350, cosine differences can be computed between the question vector and the stored vectors to determine a most similar question in the knowledge base 350.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the question and answering system of copending Application No. 16/699,515 to include “and wherein the similarities are at least one of determined based on a distance between candidate question vectors and the user question vector in a Euclidean space or determined based on a cosine similarity between candidate question vectors and the user question vector,” as taught by Zhang, for the purposes of determining the most similar question to the query (see Zhang, Paragraph [Column 8, Lines 1-29]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method, independent claim 9 recites a server, and independent claim 10 recites a computer readable medium. Therefore, Step 1 is satisfied for claims 1-10. Step 2A Prong One: The independent claims recites generating a vector for a user question, comparing the user question vector to candidate question vectors associated with a plurality of question candidates, selecting a plurality of similar question candidates from among the plurality of question candidates, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference, and wherein the similarities are at least one of determined based on a distance between candidate question vectors and the user question vector in a Euclidean space or determined based on a cosine similarity between candidate question vectors and the user  selecting a similar question based on a comparison with the generated vector, and determining an answer to user question.

These observations or evaluations are acts that can be practically performed in the human mind. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in claim 9 does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.

As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of generating a vector for a user question, comparing the user question vector to candidate question vectors associated with a plurality of question candidates, selecting a plurality of similar question candidates from among the plurality of question candidates, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference, and wherein the similarities are at least one of determined based on a distance between candidate question vectors and the user question vector in a Euclidean space or determined based on a cosine similarity between candidate question vectors and the user question vector, selecting a similar question based on a comparison with the generated vector, and determining an answer to user question as a single abstract idea.

Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the 

Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes using the computer components as a tool. While this type of automation improves the type of answer that is received (by searching for answers of similar questions), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 7-10 are being rejected under 35 U.S.C. 103 as being unpatentable over MacDougall (US 2020/0356604 A1) in view of Zhang et al. (US 10,762,438 B1).
Regarding claim 1, MacDougall teaches a search method performed by an electronic apparatus, comprising:
generating a user question vector for a user question; comparing the user question vector to candidate question vectors associated with a plurality of question candidates (see MacDougall, Paragraphs [0029], [0065], [0070], “The question and answer system is further configured, upon receipt of a new question, to search the stored questions and answers for prior questions that are similar to the new question, and answers that are potentially relevant to the new question… To retrieve relevant already-asked questions, a search for questions with highest similarity to the current question is performed. This may involve indexing the questions according to a representation vector. The vector represents text in a numeric vector form according to a predetermined mapping rule.”);
selecting a plurality of similar question candidates from among the plurality of question candidates, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference (see MacDougall, Paragraph [0030], “Questions and answers which have historically been indicated as higher quality may be returned with higher precedence than questions and answers historically associated with lower quality. This may include, for example, returning only those prior questions and answers which have at least a threshold level of quality, and/or ordering the returned results at least partially according to quality.”),

However, MacDougall doesn’t explicitly teach:
and wherein the similarities are at least one of determined based on a distance between candidate question vectors and the user question vector in a Euclidean space or determined based on a cosine similarity between candidate question vectors and the user question vector; 

Zhang teaches: 
and wherein the similarities are at least one of determined based on a distance between candidate question vectors and the user question vector in a Euclidean space or determined based on a cosine similarity between candidate question vectors and the user question vector (see Zhang, [Column 8, Lines 1-29], “When the automated response system receives a question from a user, it can check knowledge base 350 for a matching Q&A pair, and if one exists, provide the corresponding answer to the asking user. This can be accomplished by transforming the question using the Q&A generalization engine 348. For example, the question can be converted into a vector, or portions can be extracted corresponding to a template. In implementations where the question is converted into a vector, and question vectors are stored in the knowledge base 350, cosine differences can be computed between the question vector and the stored vectors to determine a most similar question in the knowledge base 350.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MacDougall (teaching question and answer system and associated method) in view of Zhang (teaching extracting questions and answers), and arrived at a method that incorporates cosine similarity. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of determining the most similar question to the query (see Zhang, Paragraph [Column 8, Lines 1-29]). In addition, both the references (MacDougall and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as user questions. The close relation between both of the references highly suggests an expectation of success.

The combination of MacDougall, and Zhang further teaches:
selecting a similar question among the plurality of similar question candidates based on a similarity analysis result to the user question vector; and determining an answer to the similar question as the answer to the user question (see MacDougall, Paragraphs [0029], [0065], [0070], “The potentially relevant answers may be answers to the prior questions that are similar to the new question. The question and answer system is configured to return, as a result of the search, one or more of the prior questions and/or potentially relevant answers. The results may then be reviewed and refined by subject matter experts and/or regular users.”).

Regarding claim 3, MacDougall in view of Zhang teaches all the limitations of claim 1. MacDougall further teaches:
wherein the similar question candidate is selected based in part on the similarity to the user question vector by a first similarity analysis model, the similar question is selected based in part on the similarity analysis result to the user question vector by a second similarity analysis model, and the first similarity analysis model and the second similarity analysis model are different analysis see MacDougall, Paragraph [0062], “To fine tune the ranking of return results, other algorithms such as the LambdaMART Learning to Rank (LtR) algorithm described in “Adapting boosting for information retrieval measures,” Q. Wu et al., Information Retrieval, 2010; 13(3): 254-270 can be employed.”).

Regarding claim 4, MacDougall in view of Zhang teaches all the limitations of claim 3. MacDougall further teaches:
wherein the second similarity analysis model is learned using first learning data and second learning data, the first learning data is composed of a first pair of questions and a label indicating that the first pair of questions are similar to each other, and the second learning data is composed of a second pair of questions and a label indicating that the second pair of questions are dissimilar to each other (see MacDougall, Paragraph [0059], “potentially relevant questions, which are initially deemed similar to the currently posed question, but that are marked by the user as less relevant, will have their related answers also marked as less relevant when input into machine learning routines as training data. For example, the question and the answers (with marked relevance) can be input as training data into a machine learning routine which drives the NLP processing. Likewise, potentially relevant similar questions that are marked by the user as more relevant will have their related answers also marked as more relevant when input into machine learning algorithms as training data. A similarity which is marked by the user as more or less relevant is referred to as user-influenced similarity.”).

Regarding claim 5, MacDougall in view of Zhang teaches all the limitations of claim 1. MacDougall further teaches:
wherein the electronic apparatus includes a database, and questions and question vectors for the questions are stored in association with each other in the database (see MacDougall, Paragraph [0029], “The questions and answers may be stored in a database or other computerized logical structure.”).


wherein the selecting of the similar question among the plurality of similar question candidates based on the similarity analysis result to the user question vector includes determining a similarity ranking of candidate questions belonging to the plurality of similar question candidates based on the similarity analysis result to the user question vector; and selecting a predetermined number of the candidate questions as the similar questions according to the similarity ranking (see MacDougall, Paragraph [0043], “The questions and answers can be ranked from top to bottom by relevance, and a ranking chart (also referred to as a relevance index) 220 showing a calculated relevance for the ranked questions and answers can also be displayed.”).

Regarding claim 8, MacDougall in view of Zhang teaches all the limitations of claim 7. MacDougall further teaches:
wherein the determining of the answer to the similar question as the answer to the user question includes generating the answers to the user question such that the similar questions and the answers to the similar questions are provided to a user (see MacDougall, Paragraph [0029], “The question and answer system is configured to return, as a result of the search, one or more of the prior questions and/or potentially relevant answers. The results may then be reviewed and refined by subject matter experts and/or regular users.”).

Regarding claim 9, MacDougall teaches a search server comprising:
a processor; and a non-transitory memory configured to store instructions executed by the processor, wherein the processor executes the instructions to (see MacDougall, Paragraph [0097], “the computer program product is a computer-readable medium upon which software code is recorded to execute the method when the computer program product is loaded into memory and executed on the microprocessor of the wireless communication device.”)
generate a user question vector for a user question, compare the user question vector to candidate question vectors associated with a plurality of question candidates (see MacDougall, Paragraphs [0029], [0065], [0070], “The question and answer system is further configured, upon receipt of a new question, to search the stored questions and answers for prior questions that are similar to the new question, and answers that are potentially relevant to the new question… To retrieve relevant already-asked questions, a search for questions with highest similarity to the current question is performed. This may involve indexing the questions according to a representation vector. The vector represents text in a numeric vector form according to a predetermined mapping rule.”),
select a plurality of similar question candidates from among the plurality of question candidates, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference (see MacDougall, Paragraph [0030], “Questions and answers which have historically been indicated as higher quality may be returned with higher precedence than questions and answers historically associated with lower quality. This may include, for example, returning only those prior questions and answers which have at least a threshold level of quality, and/or ordering the returned results at least partially according to quality.”),

However, MacDougall doesn’t explicitly teach:
and wherein the similarities are at least one of determined based on a distance between candidate question vectors and the user question vector in a Euclidean space or determined based on a cosine similarity between candidate question vectors and the user question vector, 

Zhang teaches: 
and wherein the similarities are at least one of determined based on a distance between candidate question vectors and the user question vector in a Euclidean space or determined based on a cosine similarity between candidate question see Zhang, [Column 8, Lines 1-29], “When the automated response system receives a question from a user, it can check knowledge base 350 for a matching Q&A pair, and if one exists, provide the corresponding answer to the asking user. This can be accomplished by transforming the question using the Q&A generalization engine 348. For example, the question can be converted into a vector, or portions can be extracted corresponding to a template. In implementations where the question is converted into a vector, and question vectors are stored in the knowledge base 350, cosine differences can be computed between the question vector and the stored vectors to determine a most similar question in the knowledge base 350.”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MacDougall (teaching question and answer system and associated method) in view of Zhang (teaching extracting questions and answers), and arrived at a server that incorporates cosine similarity. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of determining the most similar question to the query (see Zhang, Paragraph [Column 8, Lines 1-29]). In addition, both the references (MacDougall and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as user questions. The close relation between both of the references highly suggests an expectation of success.

The combination of MacDougall, and Zhang further teaches:
select a similar question among the plurality of similar question candidates based on a similarity analysis result to the user question vector, and determine an answer to the similar question as the answer to the user question (see MacDougall, Paragraphs [0029], [0065], [0070], “The potentially relevant answers may be answers to the prior questions that are similar to the new question. The question and answer system is configured to return, as a result of the search, one or more of the prior questions and/or potentially relevant answers. The results may then be reviewed and refined by subject matter experts and/or regular users.”).


generating a user question vector for a user question; compare the user question vector to candidate question vectors associated with a plurality of question candidates (see MacDougall, Paragraphs [0029], [0065], [0070], “The question and answer system is further configured, upon receipt of a new question, to search the stored questions and answers for prior questions that are similar to the new question, and answers that are potentially relevant to the new question… To retrieve relevant already-asked questions, a search for questions with highest similarity to the current question is performed. This may involve indexing the questions according to a representation vector. The vector represents text in a numeric vector form according to a predetermined mapping rule.”);
select a plurality of similar question candidates from among the plurality of question candidates, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference (see MacDougall, Paragraph [0030], “Questions and answers which have historically been indicated as higher quality may be returned with higher precedence than questions and answers historically associated with lower quality. This may include, for example, returning only those prior questions and answers which have at least a threshold level of quality, and/or ordering the returned results at least partially according to quality.”),

However, MacDougall doesn’t explicitly teach:
and wherein the similarities are at least one of determined based on a distance between candidate question vectors and the user question vector in a Euclidean space or determined based on a cosine similarity between candidate question vectors and the user question vector; 

Zhang teaches: 
and wherein the similarities are at least one of determined based on a distance between candidate question vectors and the user question vector in a Euclidean space or determined based on a cosine similarity between candidate question vectors and the user question vector (see Zhang, [Column 8, Lines 1-29], “When the automated response system receives a question from a user, it can check knowledge base 350 for a matching Q&A pair, and if one exists, provide the corresponding answer to the asking user. This can be accomplished by transforming the question using the Q&A generalization engine 348. For example, the question can be converted into a vector, or portions can be extracted corresponding to a template. In implementations where the question is converted into a vector, and question vectors are stored in the knowledge base 350, cosine differences can be computed between the question vector and the stored vectors to determine a most similar question in the knowledge base 350.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined MacDougall (teaching question and answer system and associated method) in view of Zhang (teaching extracting questions and answers), and arrived at a computer-readable medium that incorporates cosine similarity. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of determining the most similar question to the query (see Zhang, Paragraph [Column 8, Lines 1-29]). In addition, both the references (MacDougall and Zhang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as user questions. The close relation between both of the references highly suggests an expectation of success.

The combination of MacDougall, and Zhang further teaches:
selecting a similar question among the plurality of similar question candidates based on a similarity analysis result to the user question vector; and determining an answer to the similar question as the answer to the user question (see MacDougall, Paragraphs [0029], [0065], [0070], “The potentially relevant answers may be answers to the prior questions that are similar to the new question. The question and answer system is configured to return, as a result of the search, one or more of the prior questions and/or potentially relevant answers. The results may then be reviewed and refined by subject matter experts and/or regular users.”).

Response to Arguments
Applicant’s Arguments, filed December 20th, 2021, have been fully considered, but are not persuasive. 

Applicant argues on page 11 of Applicant's Remarks that “the claimed method and system is significantly more concrete than the representative abstract ideas, does not correspond with any of the examples of an abstract idea outlined by the October 2019 PEG, and therefore is not directed to an abstract idea as outline by the October 2019 PEG.” The Examiner respectfully disagrees.

Page 9 of the October 2019 PEG, recites in part, that “If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation.” Therefore, it believed that claimed subject matter is directed to an abstract idea because the claim limitations can be performed in the human mind with the aid of a pen paper.  

Applicant argues on pages 17-18 of Applicant's Remarks that “there is no indication in MacDougall that (1) a user question vector is generated, (2) the generated user question vector is compared to candidate question vector, (3) a plurality of similar question candidates associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference are selected, and (4) the similarities are determined based on at least one of a distance between candidate question vectors and the user question vector in a Euclidean space or a cosine similarity between candidate question vectors and the user question vector.” The Examiner respectfully disagrees.

MacDougall discloses in paragraph [0029], that “The question and answer system is further configured, upon receipt of a new question, to search the stored questions and answers for prior questions that are similar to the new question, and answers that are potentially relevant to the new question.” Therefore, MacDougall discloses a question and answer system that answers questions by searching for answers of similar questions. Accordingly, MacDougall discloses in paragraph [0070], that “To retrieve relevant already-asked questions, a search for questions with highest similarity to the current question is performed. This may involve indexing the questions according to a representation vector. The vector represents text in a numeric vector form according to a predetermined mapping rule.” Therefore, MacDougall discloses the use of vectors in order to compare the questions with stored questions in order to get the best result. Therefore, it is believed that MacDougall teaches “generating a user question vector for a user question; comparing the user question vector to candidate question vectors associated with a plurality of question candidates” because MacDougall discloses a question and answering systems that answers questions by searching for answers of similar questions, in which vectors are used to compare the questions.
Further MacDougall discloses in paragraph [0030], that “Questions and answers which have historically been indicated as higher quality may be returned with higher precedence than questions and answers historically associated with lower quality. This may include, for example, returning only those prior questions and answers which have at least a threshold level of quality, and/or ordering the returned results at least partially according to quality.” Therefore, it is believed that MacDougall discloses “selecting a plurality of similar question candidates from among the plurality of question candidates, wherein the selected plurality of similar question candidates are associated with candidate question vectors having similarities to the user question vector that are higher than a preset reference” because MacDougall discloses uses a threshold in order to retrieve the best result.
Lastly, regarding the fourth argued limitation, Applicant’s Arguments, filed December 20th, 2021, have been fully considered, but are moot in light of the new grounds of rejection. 

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161














/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161